DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 6, 7, 15, 21, 24, 26, and 27 are canceled.
	Claims 13 and 25 are amended.
	Accordingly, claims 1-5, 8-14, 16-20, 22, 23, and 25 are pending and subject to the below ‘Election/Restrictions’.

Objection to Specification
Reference to Color Drawings
The specification is objected to because the ‘Brief Description of Figures’ makes reference to colors representing certain aspects that are not found in FIG. 1A-1C, 4, 6A-6E, 7B, 14C-14D, (see ¶ [0012], [0015], [0018], [0023], [0064], [0068], [0074], [0087], [0089], [0091]). No color drawings are present and no Petition for Color Drawings is found in the prosecution history of the instant application. In order to overcome this objection Applicant may amend the specification to remove references to colors. Alternatively, should Applicant desire the presence of color drawings the following is required: 1) the submission of ‘Petition for Color Drawings under 35 C.F.R. 1.84’ for the acceptance of color drawings; and 2) amending the specification to include the following language as the first paragraph of the brief description of the drawings:


Accordingly, appropriate correction is required. It should be noted contextual consideration should be given in light of the noted references to colors in the figures.

Objection to Claim
Spelling/Typographical Error
	Claim 20 is objected to because of a spelling/typographical error, where “a ribosomal binging site” should be replaced with “a ribosomal binding site”. Accordingly, appropriate correction is required. Also see International Search Report and Written Opinion for PCT/US17/44810

Requirement for Unity of Invention
As provided in 37 C.F.R. 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”. Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.


When Claims are directed to Multiple Categories of Invention
As provided in 37 C.F.R. 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 C.F.R. 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II, claims 9-12, drawn to an ultraspecific riboregulator comprising a bimolecular RNA complex comprising (a) a first RNA comprising, in a 5’ to 3’ direction, a ribosomal binding site, start codon, sensor binding region, and a coding domain; and (b) a second RNA partially bound to the first RNA at the sensor binding region and has partial of full complementarity with a target RNA sequence.
Group III, claims 13, 14, and 16-19, drawn to a method for detecting at least one specific RNA molecule in a sample.

An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The claims herein lack unity of invention under PCT rule 13.1 and 13.2, under 37 C.F.R. 1.475(a).
Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-III is “ultraspecific riboregulator that comprises a ribosomal binding site and start codon.” However, U.S. Patent Application Publication No. 2015/0275203 (‘Information Disclosure Statement’, filed 01 February 2019; “GREEN”) discloses an ultraspecific riboregulator that comprises at least a ribosomal binding site and start codon. (¶ [0007], [0012], [0013], [0015], [0069], [0075], [0087], [0115], [0166]; FIGS. 1, 17.) It should be recognized that the ultraspecific riboregulator of GREEN is disclosed as comprising a fully or partially double-stranded stem domain, a loop domain, a ribosomal binding site, a start codon, a toehold sequence, a docking domain, a spacer domain between the toehold sequence and the docking domain, and a coding sequence. (Id.) Also see International Search Report and Written Opinion for PCT/US17/44810.
Therefore, Groups I-III lack unity of invention under 37 C.F.R. 1.475 since the groups are not unified by the same or corresponding special technical feature linking the inventions because the groups lack a special technical feature that defines a contribution which each of the claimed inventions, considered as a whole, makes over the prior art each group; and are directed to a different uses and involve different method steps.
Accordingly, there is no same or corresponding special technical feature unifying Groups I-III that defines a contribution over the prior art and, thereby, the groups lack unity.

Species Election I - Double-Stranded Stem Domain along with the Corresponding “SEQ ID NO:” (Applicable to All Groups)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different double-stranded stem domains.
Applicant should elect a double-stranded stem domain.
The ‘Double-Stranded Stem Domain along with the Corresponding “SEQ ID NO:”’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The double-stranded stem domains differ from one another with respect to their sequence structure. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Double-Stranded Stem Domain along with the Corresponding “SEQ ID NO:”’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election II - Ribosomal Binding Site along with the Corresponding “SEQ ID NO:” (Applicable to All Groups)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different ribosomal binding sites.
Applicant should elect a ribosomal binding site along with the corresponding “SEQ ID NO:”.
The ‘Ribosomal Binding Site along with the Corresponding “SEQ ID NO:”’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The ribosomal binding sites differ from one another with respect to their sequence structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Ribosomal Binding Site along with the Corresponding “SEQ ID NO:”’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Species Election III - Loop Domain along with the Corresponding “SEQ ID NO:” (Applicable to Groups I and III)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different loop domains.
Applicant should elect a loop domain along with the corresponding “SEQ ID NO:”.
The ‘Loop Domain along with the Corresponding “SEQ ID NO:”’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The loop domains differ from one another with respect to their sequence structure. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Loop Domain along with the Corresponding “SEQ ID NO:”’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election IV - Toehold Sequence along with the Corresponding “SEQ ID NO:” (Applicable to Groups I and III)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different toehold sequences.
Applicant should elect a toehold sequence along with the corresponding “SEQ ID NO:”.
The ‘Toehold Sequence along with the Corresponding “SEQ ID NO:”’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The toehold sequences differ from one another with respect to their sequence structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Toehold Sequence along with the Corresponding “SEQ ID NO:”’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).



Species Election V - Docking Domain along with the Corresponding “SEQ ID NO:” (Applicable to Groups I and III)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different docking domains.
Applicant should elect a docking domain along with the corresponding “SEQ ID NO:”.
The ‘Docking Domain along with the Corresponding “SEQ ID NO:”’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The docking domains differ from one another with respect to their sequence structure. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Docking Domain along with the Corresponding “SEQ ID NO:”’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election VI - Sensor Binding Region along with the Corresponding “SEQ ID NO:” (Applicable to Group II)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different sensor binding regions. 
Applicant should elect a sensor binding region along with the corresponding “SEQ ID NO:”.
The ‘Sensor Binding Region along with the Corresponding “SEQ ID NO:”’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The sensor binding regions differ from one another with respect to their sequence structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Sensor Binding Region along with the Corresponding “SEQ ID NO:”’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of 

Rejoinder
The Examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See M.P.E.P. § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the 

Election
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (e.g., Groups I, II, and III) to be examined; and (ii) identification of the claims encompassing the elected invention even though the requirement may be traversed (37 C.F.R. 1.143).
Further, if Group I or III is elected.  Applicant is advised that the reply to this requirement to be complete must include: (i) an election of a ‘Double-Stranded Stem Domain along with the Corresponding “SEQ ID NO:”’ (Species Election I); (ii) an election of a ‘Ribosomal Binding Site along with the Corresponding “SEQ ID NO:”’ (Species Election II); (iii) an election of a ‘Loop Domain along with the Corresponding “SEQ ID NO:”’ (Species Election III); (iv) an election of a ‘Toehold Sequence along with the Corresponding “SEQ ID NO:”’ (Species Election IV); (v) an election of a ‘Docking Domain along with the Corresponding “SEQ ID NO:”’ (Species Election V); and (vi) identification of the claims encompassing the elected species, including any claims subsequently added.
Further, if Group II is elected.  Applicant is advised that the reply to this requirement to be complete must include: (i) an election of a ‘Double-Stranded Stem Domain along with the Corresponding “SEQ ID NO:”’ (Species Election I); (ii) an election of a ‘Ribosomal Binding Site along with the Corresponding “SEQ ID NO:”’ (Species Election II); (iii) an election of a ‘Sensor Binding Region along with the Corresponding “SEQ ID NO:”’ (Species Election VI); and (iv) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention and/or which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the inventions are not patentably distinct and/or on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art and/or one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and/or other species.


Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election.  See M.P.E.P. § 812.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571) 270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636